Citation Nr: 0730741	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  06-21 666A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and her friend


ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from September 1984 to April 
1990.  The veteran subsequently served in the Naval Reserves; 
however, her periods of service are unverified. 

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in February 
2005 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.  It is noted that the 
veteran's case was processed by the Tiger Team.     

In April 2005 correspondence, the veteran requested that the 
February 2005 denial of her claim be reconsidered.  The 
Portland RO reviewed the evidence and continued to deny her 
claim in a May 2005 rating decision.  The veteran 
subsequently perfected her appeal with respect to the denial 
of her claim for PTSD.  

In May 2007, the veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  The transcript of 
the hearing is associated with the claims file and has been 
reviewed.  

The Board subsequently received additional evidence from the 
veteran in June 2007, which was accompanied by a waiver of 
her right to initial consideration of the new evidence by the 
RO.  38 C.F.R. §§ 19.9, 20.1304(c) (2007).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.




REMAND

The veteran contends that she currently has PTSD due to a 
sexual assault that occurred during a period of active duty 
for training with the Naval Reserves.  It is noted that 
service connection may be granted for disability resulting 
from disease or injury incurred or aggravated while 
performing ACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1131 (West 
2002).  It appears from the record, however, that the 
veteran's period(s) of service in the Naval Reserves are 
unverified.  Thus, the RO should verify the veteran's periods 
of active duty, active duty for training, and inactive duty 
for training in the Naval Reserves.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should provide the veteran with 
an appropriate notice of the VCAA, VA's 
duties there under, and the 
delegation of responsibility between VA 
and the veteran in procuring the evidence 
relevant her claim of service connection 
for PTSD, including which portion of the 
information and evidence is to be provided 
by the veteran and which portion VA will 
attempt to obtain on behalf of the veteran 
as required by 38 U.S.C.A. §§ 5103, 5103A 
(West 2002) and 38 C.F.R. § 3.159 (2007).  
The VCAA notice should specifically advise 
the veteran of what evidence is necessary 
to substantiate her claim and include an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

2.  The RO should verify the veteran's 
period(s) of active duty, active duty for 
training, and inactive duty for training 
in the Naval Reserves.  

3.  After any additional notification 
and/or development that the RO deems 
necessary is undertaken, the veteran's 
claim should be readjudicated.  If any 
benefit sought on appeal remains denied, 
the veteran and her representative should 
be provided with a supplemental statement 
of the case that contains notice of all 
relevant actions taken, including a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response by the 
veteran and her representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.


The purpose of this REMAND is to obtain additional 
development and ensure due process.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



